 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



AMENDMENT #1 TO THE PLASMA SUPPLY AGREEMENT

(HEPATITIS B PLASMA – BPC TO ADMA)

 

This Amendment #1 to the Plasma Supply Agreement (this “Amendment #1”),
effective as of July 19, 2018 (“Effective Date”), is by and between Biotest
Pharmaceuticals Corporation, a Delaware corporation, having a place of business
at 901 Yamato Road, Suite 101, Boca Raton, Florida 33431 (“BPC”) and ADMA
BioManufacturing, LLC, a Delaware limited liability company, having a place of
business at 5800 Park of Commerce Boulevard NW, Boca Raton, Florida 33487
(“ADMA”).

 

WHEREAS, BPC and ADMA are Parties to that certain Plasma Supply Agreement, with
an effective date of June 6, 2017, for the sale of hyperimmune plasma containing
antibodies to the hepatitis B virus (“HEPATITIS B PLASMA”) (the “Agreement”);
and

 

WHEREAS, the Parties wish to clarify and amend certain terms and conditions of
the Agreement;

 

NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

 



Amendment:

 

1.Section A.2.b., shall be deleted in its entirety and replaced with the
following:

 

b.        Notwithstanding the foregoing, during the Term, ADMA agrees to
purchase its requirements for HEPATITIS B PLASMA needed for the production of
the Product exclusively from BPC unless (i) ADMA’s production of the Product
requires in excess of [***] of HEPATITIS B PLASMA annually (with the first
annual period commencing on the Effective Date and each one-year period
thereafter commencing on the applicable anniversary of the Effective Date), (ii)
BPC is unable to supply ADMA’s requirements for HEPATITIS B PLASMA needed for
the production of the Product or (iii) BPC elects not to supply in excess of
[***] of HEPATITIS B PLASMA, then ADMA shall have the right to purchase from
third parties such excess quantities, or for the avoidance of doubt, supply such
excess quantities itself from any ADMA owned plasma center. If ADMA is unable to
secure HEPATITIS B PLASMA at a price which is within [***]% of the price ADMA
pays to BPC, and BPC has elected to not supply such quantities of HEPATITIS B
PLASMA to ADMA, BPC agrees to reimburse ADMA for the difference in price ADMA
will incur due to BPC’s election to not supply.

 

2.Section A.3, entitled, “PAYMENT TERMS” is hereby amended by deleting the
address for Biotest Pharmaceuticals Corporation and replacing it with the
following:

 

Biotest Pharmaceuticals Corporation

Accounts Payable

901 Yamato Road, Suite 101

Boca Raton, Florida 33431

Email: accountspayable@biotestpharma.com

 

3.Section K, entitled “NOTICES,” is hereby amended by deleting “to BPC” notice
section and replacing it with the following:

 

BPC Initials ______

ADMA Initials ______







 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

To BPC:

Ileana Carlisle

Chief Executive Officer

Biotest Pharmaceuticals Corporation

901 Yamato Road, Suite 101

Boca Raton, FL 33431

 

With a copy to:

Legal Department

Biotest Pharmaceuticals Corporation

901 Yamato Road, Suite 101

Boca Raton, FL 33431

 

4.Exhibit “A,” entitled “PLASMA SPECIFICATION and QUALITY AGREEMENT,” is
attached hereto.

 

 Miscellaneous:

 

Each party certifies that each of its representations and warranties set forth
in this Amendment #1 is true and correct as of the date hereof as though made on
the date hereof.

 

Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect. This Amendment
#1 shall govern in the event of any conflict between this Amendment #1 and the
Agreement. Capitalized terms not otherwise defined herein have the meanings
ascribed thereto in the Agreement. It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.

 

This Amendment #1 and the Agreement embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter.

 

This Amendment #1 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.

 

The Parties agree that they and their employees shall execute all documents and
do all other things necessary to carry out the intent to implement the
provisions of this Amendment #1.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #1 to the
Agreement to be executed and the persons signing below warrant that they are
duly authorized to sign for and on behalf of their respective Parties.

 

ADMA BioManufacturing, LLC   Biotest Pharmaceuticals Corporation       By: /s/
Adam Grossman   By: /s/ Donna Quinn           Name:  Adam Grossman   Name:  
Donna Quinn           Title: President and CEO   Title: Vice President and
General Counsel           Date: July 19, 2018   Date: July 19, 2018



 







 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT A

 

PLASMA SPECIFICATION and QUALITY AGREEMENT

 